DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim  1 is objected to because of the following informalities: 
“configured to reduce or prevent heat stress with dairy animals” should be changed to read-- configured to reduce or prevent heat stress of dairy animals --.
“the control system further comprising” should be changed to read-- the control system further comprising: --.
“which subset is smaller” should be change to read—in which subset is smaller--. 
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
Subset-determining device
Bicarbonate-adding device
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the entire herd”. There is a lack of antecedent basis.  Claims 2-12 are rejected based on their dependency.  

	Claim 5 recites 
“wherein the head stress detector comprises…” This renders the claim vague and indefinite because it is not clear if this entails all of the items listed or just one.
“the heat stress detector”. There is a lack of antecedent basis. Further, it is unclear if this is referring to the “heat stress detection system” in claim 1.  
	Claim 6 recites “wherein the heat stress-detecting system is furthermore configured to determine a value of at least one heat stress indicator with at least one dairy animal of the herd outside the subset,…” However, this renders the claim vague and indefinite because it is not clear if the heat stress-detecting system is the same as the “heat stress detection system” previously recited in claim 1. 
Claim 7 recites
 “wherein the heat stress-detecting system” However, this renders the claim vague and indefinite because it is not clear if the heat stress-detecting system is the same as the “heat stress detection system” previously recited in claim 1. 
“the position”. There is a lack of antecedent basis”. 
	Claim 8 recites
“wherein the heat-stress reducing means comprises…”This renders the claim vague and indefinite because it is not clear if this entails all of the items listed or just one.
Claim 9 recites

 "(sodium) bicarbonate" It is not clear why sodium is put in parentheses.  Is applicant attempting to claim this or just referencing it only? 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  However, it appears that applicant is further defining the subset in claim 2, which does not further limit the parent claim 1 because the subset was not positively claimed. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “heat stress-reducing means” in claim 8-9.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
The limitation “heat stress-reducing means” in claims 1, 10 is interpreted as “at least one of a ventilation system, atomizers/nozzles and an air-conditioning system” as per the specification. 
The limitation “input means” in claim 3 is interpreted as “a keyboard or data connection” as per the specification. 
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anders (WO2008039150A1-provided in IDS).
	Re-claim 1:
 Anders teaches:
A dairy animal-monitoring system for a herd of dairy animals comprising: (Abstract and Figs)
a dwelling space for the herd of dairy animals; (Fig 5)
one or more controllable heat stress-reducing means which are configured to reduce or prevent heat stress with dairy animals, (Fig 4, Ref 202, pg 1 ln5-10)
and a control system for controlling the dairy animal-monitoring system, the control system which further comprising (Fig 4, Ref 200, pg 7 ln 11-15)
 a subset-determining device for determining or inputting a subset of the herd, ((Fig 4, Ref 204, pg 7 ln 14-15, pg 8 ln 6-11 “an individual animal”)
which subset is smaller than the entire herd, (“an individual animal” is smaller than the population of animals)
an identification system for identifying the dairy animals from at least the subset, (Fig 4, Ref 210, pg 8 ln 4-7)
and a heat stress detection system for detecting a value of at least one heat stress indicator with at least one dairy animal of the subset, (Fig 4, Ref 212, pg 8 ln 8-10)
wherein the control system is configured to control the one or more heat stress- reducing means with several of the dairy animals based on the at least one detected value (pg 7, ln 14-26)
Re-claim 3:
 Anders teaches claim 1 and further teaches:
wherein the subset-determining device comprises an input means ( Fig 10, Ref 100, pg 2 ln 22-34 see keyboard which serves as input means)
Re-claim 4:
Anders teaches claim 1 and further teaches:
wherein the identification system comprises at least one of a identification station. (Fig 5, Ref 20, pg 10 ln 20-22)
Re-claim 5:

wherein the heat stress detector comprises a thermometer for measuring a skin, ear, or core temperature of the at least one dairy animal of the subset. (Fig 4, Ref 212, pg 8 ln 8-10)
Re-claim 6:
Anders teaches claim 1 and further teaches:
wherein the heat stress-detecting system is furthermore configured to determine a value of at least one heat stress indicator with at least one dairy animal of the herd outside the subset, (claim 30, i.e. determining the temperature value of at least one dairy animal outside of the subset not “the individual animal”)
and wherein the subset-determining device is configured to automatically modify the subset, (i.e. the subset is modified when the thermal load on animals is decreased)
 based on the at least one value determined with the at least one dairy animal outside the subset and on the at least one value determined with the at least one dairy animal of the subset. (Fig 1, pg 4-5)
	Re-claim 8:
Anders teaches claim 1 and further teaches:
Wherein the heat stress-reducing means comprises a ventilation system, and an air-conditioning unit. (pg 5 ln 7-8)
Re- claim 10:
 Anders teaches claim 1 and further teaches:
wherein the control system is configured to control the one or more heat stress-reducing means with several of the dairy animals based on the at least one detected value, and with substantially the entire herd in the dwelling space. (Fig 1-4, pg 8 ln 4-11, pg4 ln1-26, pg 10-11)
Re- claim 11:
 Anders teaches claim 1 and further teaches:
wherein the subset comprises between 1 and 10 dairy animals of the herd. (“an individual animal”, pg 8 ln 4-11)
Re- claim 12:
 Anders teaches claim 3 and further teaches:
wherein the input means comprises a keyboard or a data connection (Fig 10, Ref 100, pg 2 ln 22-34  see keyboard which serves as input means)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Anders. 
Re-claim 2:
Anders teaches claim 1 and doesn’t explicitly teach:
wherein the subset comprises between 1 and 10% of a number of animals in the herd. (Anders discloses that the subset could be any individual animal but does not disclose a particular range)
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the subset of Anders such that it was between 1 to 10% of a number of animals in the herd, to provide for a more accurate parameter value, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Anders in view of Karsijns (WO2016053104A1-provided in IDS). 
Re-claim 7:
Anders teaches claim 6. Anders doesn’t teach but Karsikns teaches:
wherein the heat stress-detecting system is provided with an animal-locating system which comprises a memory containing location-related information, comprising the position of one or more relatively cool areas and/or one or more relatively warm areas in the dwelling space, (pg2, ln4-9, pg 3, ln1 -pg 5, ln10, pg 7, ln28-p8,ln28, pg 12 ln1-20, pg13, ln26-pg 14 ln 1-5, i.e. the smart tags detect the presence/location of the animal in a dwelling space/area that is heated/cooled in response to the animal showing signs of heat stress) 
and wherein the heat stress-detecting system is configured to identify heat stress if a visiting frequency to or an animal density of at least one of the cool areas increases by more than a threshold value and/or a visiting frequency to or an animal density of at least 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heat stress detecting system of Anders to comprise the features as taught by Karsikns to provide control over the units in the stable (pg1, ln21).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anders in view of Kindred (US20080149496A1).
	Re-claim 9:
Anders discloses claim 1 but doesn’t teach:
wherein the heat stress-reducing means comprises  a bicarbonate-adding device which adds a predetermined amount of (sodium) bicarbonate to the feed or drinking water. 
Lee teaches:
dairy animal feed or drinking water (para0009-0010, para0032)
A bicarbonate-adding device which adds a predetermined amount of (sodium) bicarbonate to the feed or drinking water. (para0009-0010, 0031)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heat-stress reducing means of Anders such that it comprised a bicarbonate-adding device as taught by Kindred to increase production of mike and increase quality of milk produced (abstract). 
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHADA ALGHAILANI
Examiner